Citation Nr: 1624597	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for one year, eight months, and 21 days between December 1966 and November 1969, with additional (inactive) service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record. 

(In his May 2014 substantive appeal, the Veteran perfected an appeal of service connection for hearing loss.  However, his attorney withdrew that claim in June 2014 written correspondence, before the matter was certified to the Board.  Therefore, the Board does not have jurisdiction over that matter.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Upon review of the record, the Board finds that additional development is needed to satisfy VA's duty to assist the Veteran in obtaining evidence pertinent to the adjudication of his claim.

First, the Board notes the Veteran's active service dates are not clear from the record.  His DD Form 214 lists a typed entry to service date in December 1966, with a handwritten notation that the year should be 1968 (citing to the personnel file, which is not in the record.)  The Board notes that the reported total time on active service corresponds to neither the typed nor handwritten dates.  Furthermore, although the Veteran has reported psychiatric disability related to events in service, his personnel file has not been associated with the record.  On remand, the AOJ must obtain the Veteran's personnel file (and associate it with the record) and verify his dates of active duty service.

Second, the Board notes that the Veteran's service treatment records (STRs) associated with the record include September 1972 annual reports of medical examination and history associated with his service in the Reserves; the medical history report notes a one year history of back pain.  This suggests that additional STRs associated with the Veteran's Reserve service may be available and, to the extent that they address the reported back pain, would be pertinent to the resolution of the claim of service connection for such disability.  On remand, exhaustive development to secure for the record all available records from the Veteran's Reserve service is necessary.

Third, on March 2012 VA spine examination, the Veteran reported that he was in a (post active duty service) 1970 motor vehicle accident (MVA).  However, a January 2006 VA treatment record, notes he reported that he was placed in a body cast as a result of the MVA.  Records of intervening injury are critical, as they may contain evidence that such incident exacerbated a prior (i.e., service-connected) injury, and must be secured.

Fourth, the record reflects that the Veteran receives on-going treatment for the claimed disabilities.  However, the most recent treatment records in the file are from January 2014.  Given that records of treatment since may contain information pertinent to the claims, and because VA treatment records are constructively of record, updated treatment records must be sought.

Fifth, the record contains an April 2012 formal finding of insufficient evidence to corroborate the Veteran's claimed PTSD stressors.  However, upon review of the record, the Board finds that the Veteran has identified stressors, some of which are clearly of a verifiable nature, and provided date ranges.  Specifically, the Veteran has alleged that, while he was stationed aboard the U.S.S. James C. Owens, (1) in August or September of 1969, the ship was involved in a near collision with a refueling tanker; (2) in July, August, or September of 1969, there was a fire in the forward gun mount; (3) in spring of 1969, his bunk mate, an E-5 machinist's mate, was killed in a motorcycle accident; and (4) in 1968 or 1969, he witnessed a knife fight on board and was required to testify against the assailant.  Remand for verification is necessary.

Sixth, the Veteran has also alleged (and is receiving VA treatment for) he has a psychiatric disability resulting from a sexual assault in service (which is alleged to have begun in July 1968).  In such cases, VA has a special obligation to assist a Veteran in producing corroborating evidence of an in-service stressor, to include notifying the Veteran that he may submit alternative forms of evidence, other than service records, to corroborate his account of an assault in service, and suggest potential sources for such evidence.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor. 

Finally, the Veteran received a VA spine examination, but was not afforded examinations for his claimed neck and psychiatric disabilities.  With respect to the spine examination, the examiner premised his negative opinion on the Veteran's reported of no specific injury during active service.  However, the Veteran has asserted that his current back disability is related to the cumulative effects of physical stress and minor (i.e., not medically treated) injuries during active service, and has cited to medical treatise evidence ("Merck Manual") in support of his contentions.  The examiner did not address this contention/evidence.  Consequently, and in light of the additional evidence that may be obtained as a result of the development discussed above, the Board finds that a new spine examination is warranted.

Regarding a neck disability, the Board notes that the Veteran has a diagnosis of a current neck disability and that his STRs document treatment for dizziness following an MVA during active service, in which he hit his head.  Regarding a psychiatric disability, he is receiving VA treatment for a psychiatric disability reported to be related to events during active service.  He has not been afforded a VA examination with respect to either disability.  Consequently, a remand for examinations to ascertain the nature and etiology of the Veteran's neck and psychiatric disabilities is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  Regarding the Veteran's claimed sexual assault in-service the AOJ should provide him all VCAA-mandated notice, to specifically include notice of alternate source information that may serve to corroborate the occurrence of such stressor event.

2.  The AOJ should conduct exhaustive development for all service records, to include both STRs and service personnel records, related to the Veteran's active duty and Reserve service.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record. 

3.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for back, neck, and psychiatric disabilities, and to provide authorizations for VA to secure records of any such private treatment, to specifically include records of the treatment he received following a 1970 MVA.  The AOJ should secure for the record complete clinical records of all relevant evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

4.  The AOJ should arrange for exhaustive development to verify the Veteran's accounts of the alleged stressor events during service, all occurring while he was stationed aboard the U.S.S. James C. Owens, to include: (1) a near collision with a refueling tanker in August or September of 1969; (2) a fire in the forward gun mount in July, August, or September of 1969; (3) the death of an E-5 machinist's mate in a spring 1969 motorcycle accident; (4) witnessing a 1968/1969 knife fight and testifying against the assailant; and (5) sexual assault, beginning in July 1968.  

If the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate an alleged stressor, the Veteran should be notified of the more specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  Any response indicating that verification was not possible (e.g., records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make formal findings for the record regarding each of the Veteran's stressor events (noted above), indicating whether or not they are indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.
5.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities, particularly whether any such disability/disabilities is/are due to a stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The AOJ should advise the examiner that the Veteran is claiming he has a psychiatric disability, to include PTSD, based on a number of stressors, to include sexual assault in the military, and advise the examiner of what information/stressors (if any) are deemed corroborated.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Is there evidence in the record of action or behavioral changes which reflect or suggest that a claimed assault occurred in service?  If so, please identify such evidence.

(b) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does he have a diagnosis of PTSD based on a corroborated stressor or on a stressor event of being sexually assaulted in service?  Please discuss the evidence of a stressor and the symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD, please explain the rationale for such conclusion in detail.

(c) Please indicate whether any (and each) psychiatric diagnosis other than PTSD is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/corroborated event(s) therein.

The examiner must explain the rationale for all opinions.

6.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed neck and back disabilities.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include complaints of pain/symptoms during active service) the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each neck and back disability found/shown by the record. 

(b) Please identify the likely etiology for each neck and back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service?  In responding the examiner should address the cited medical treatise evidence (Merck Manual) and the Veteran's contention that his orthopedic disabilities are the cumulative result of his active service duties.

If a diagnosed current neck/back disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

7.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


